Title: From Thomas Jefferson to Thomas Mann Randolph, 28 January 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Philadelphia Jan. 28. 1800.

 Si vales bene est. ego valeo. having occasion to write to-day to Dr. Wardlaw, I touched a little on politics, but think it better to avoid it. having recieved from N. York this morning a paper giving the details of the revolution at Paris, I inclose it to you, as you cannot get it through the other papers by this week’s post. all reflections on this subject would be nugatory.—our tobo. was sold to Lieper at 7. D. on 5 instalments of from 2. months to 2. months. the expences will be about ⅔ of a dollar pr. C. so that we get 6? D. nett. I wish we may do as well with that at N. York, which is not yet sold, notwithstanding  my positive recommendations from Monticello to sell.—I have not heard from you since I left home; but mr Trist tells me you are all well. I have had one letter of business from mr Richardson. we have not yet been able to get Dr. Bache’s money for Jas. Key forwarded to Richmond.—some failures the last week in N. York, but none here. they will not get well under way till the Hamburgh ships begin to arrive which are now on their return. notice has been given to-day that it will be proposed to tax bank stock, & public stock of all kinds. you did not say any thing to me I believe about renewing your subscription for the Aurora; but presuming you meant it, I shall do it, when I renew my own. I do not know what you thought as to the Chronicle; or whether you would prefer the Telegraph. I will await your directions. my tenderest love to my dear Martha & the little ones, & affectionate salutations to yourself.
P.S. I have inclosed Brown as being fuller
